DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 05/11/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S application number 17/650519 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with DEAN M. MUNYON (Reg. no. 42914) on 06/07/2022.
The application has been amended as follows: 

Claims 1 and 9 have been amended as follows:

Claim 1 line 3, after "configured to store”, insert --heat generated from received electrical energy --.
Claim 9 line 2, after "wherein each” insert -- of the two or more --.
Claim 9 line 3, before “is configure”, delete “assemblage”, and insert 
--assemblages--.

Allowable Subject Matter
Claims 1-30 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-30 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “a first assemblage of first thermal storage blocks and a second assemblage of second thermal storage blocks, the first and second thermal storage blocks configured to store thermal energy in combination with wherein each assemblage is configured to store heat generated from received electrical energy as thermal energy; and a control system configured to: direct fluid flows to the first and second assemblages to produce an output fluid flow comprising hot air or one or more gases; during a first discharge period, perform a first discharge operation by discharging the first assemblage sufficiently to prevent thermal runaway while discharging the second assemblage to at or above a delivery temperature of the output fluid flow” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 5:
The prior art of record does not teach “A method including: receiving, by a thermal energy storage system that includes a first assemblage of first thermal storage blocks and a second assemblage of second thermal storage blocks in combination with input electricity from one or both of a renewable energy source and an electrical grid; using, by the thermal energy storage system, the input electricity to create thermal energy that is stored in the first and second thermal storage blocks; controlling fluid flows to the first and second assemblages to produce an output fluid flow comprising hot air or one or more gases” as claimed in claim 5, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
Regarding Claim 9:
The prior art of record does not teach “A thermal energy storage system including: two or more assemblages of thermal storage blocks, wherein each assemblage is configured to store heat generated from received electrical energy as thermal energy; in combination with and a control system configured to direct fluid flows to the two or more assemblages to produce an output fluid flow comprising hot air or one or more gases and cause each of the two or more assemblages to be periodically deeply discharged to reduce temperature nonuniformities within the two or more assemblages” as claimed in claim 9, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Regarding Claim 17:
The prior art of record does not teach “A method including: two or more assemblages of thermal storage blocks, wherein each assemblage is configured to store heat generated from received electrical energy as thermal energy; in combination with receiving, at a thermal storage structure, input electricity from one or both of a renewable energy source and an electrical grid; using, by thermal storage structure, the received input electricity to heat heating elements within two or more assemblages of thermal storage blocks; directing fluid flows to the two or more assemblages to produce an output fluid flow comprising hot air or one or more gases and having a delivery temperature; and deeply discharging each of the two or more assemblages periodically to reduce temperature nonuniformities” as claimed in claim 17, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
June 7, 2022